DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-2, 4, 6, 9-10, 14-19, 29-30, 33-34, 36, 39-40, and 43-49 are currently pending. Claims 29-30, 33-34, 36, 39-40, and 43-49 are withdrawn. No new subject matter is added. 
Claim Objections
3.	Claim 17 objected to because of the following informalities:  
In claim 17 line 4 “the opening of the manifold” should be “an opening of the manifold”
In claim 17 line 4 “the opening of the liquid control layer” should be “an opening of a liquid control layer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarangapani et al. (US 20160166781 A1), herein after referred to as “Sarangapani”.
Regarding claim 1, Sarangapani teaches a dressing (116) configured to be coupled to tissue to facilitate delivery of therapeutic gas to the tissue (transdermal continuous oxygen therapy dressing (116), see Paragraph [0093]) (see Figure 4-5), the dressing comprising: a manifold (122) that defines a plurality of gas passageways (see Figure 5) (snag it), the manifold configured to allow communication of therapeutic gas to the tissue (oxygen delivery manifold (122) encourage topical delivery of oxygen to the wound, see Paragraph [0093]); and a gas-occlusive layer (semi-occlusive layer (134)) configured to be disposed over the manifold (see Figure 4) and coupled to the tissue such that an interior volume containing the manifold is defined between the gas occlusive layer and the tissue (see Figure 4) and the gas-occlusive layer limits escape of therapeutic gas from the interior volume (the semi occlusive layer (134) is a sheet of transparent film that helps create an airtight seal around the wound bed, see Paragraph [0095]); wherein the gas-occlusive layer includes: a first opening configured to allow communication of therapeutic gas into the interior volume (semi occlusive layer (134) may include penetrations for passage of the first tubing (126) for connecting the other end of the flexible tubing to the oxygen port (70) of the wound care device (50), see Paragraph [0093-0095]) (see Figure 6); and one or more second openings configured to allow communication of therapeutic gas out of the interior volume (semi occlusive layer (134) may include penetrations for passage of the second tubing (130) for connecting the other end of the second length of 
Regarding claim 14, Sarangapani further teaches wherein the liquid control layer includes an opening (wicking layer (118) comprises the oxygen delivery manifold (122) which has openings, as shown in Figure 5) and at least a portion of the first opening of the gas-occlusive layer overlies at least a portion of the opening of the liquid control layer (the openings of the oxygen delivery manifold overlies the penetrations for passage of the first tubing, see Figure 4).
Regarding claim 15, Sarangapani further teaches wherein the manifold includes an opening (oxygen delivery manifold (122) has openings, see Figure 5) and at least a portion of the first opening of the gas-occlusive layer overlies at least a portion of the opening of the manifold (the openings of the oxygen delivery manifold (122) overlies the penetrations for passage of the first tubing (126), see Figures 4-5).
Regarding claim 16, Sarangapani teaches a port (penetration of flexible tubing (126) through the gas occlusive layer (134), see Figure 4) configured to extend through the first opening of the gas-occlusive layer to guide the communication of therapeutic gas into the interior volume (flexible tubing (126) provides oxygen from wound care device (50) and penetrates the semi occlusive layer (134), see Figure 4).
Regarding claim 17, Sarangapani further teaches wherein: the manifold includes an opening (oxygen delivery manifold (122) has openings, see Figure 5) and at least a portion of the first opening of the gas-occlusive layer overlies at least a portion of the opening of the manifold (the openings of the oxygen delivery manifold overlies the penetrations for passage of 
Regarding claim 19, Sarangapani further teaches a sorbent layer (absorbent layer (132)) having a sorbent material (absorbs exudates that are transported through the wicking layer, see Paragraph [0094]) configured to be disposed above or below the manifold and to capture exudate (absorbent layer (132) disposed above manifold (122), see Figure 4).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani
Regarding claim 2, Sarangapani teaches all of the limitations as discussed above in claim 4. However, Sarangapani does not explicitly disclose wherein each of the one or more second openings includes a transverse dimension of approximately 1 to 10 millimeters (mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sarangapani to have a transverse dimension of approximately 1 to 10 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sarangapani would not operate differently with the claimed transverse dimension of the opening and transverse dimension of the opening is intended to allow the passage of gas with an approximate largest diameter of 10mm the device would function appropriately having the claimed diameter. .
11.	Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani in view of Adie et al. (US 20110282309 A1), hereinafter referred to as “Adie”.
Regarding claim 4, Sarangapani teaches all of the limitations as discussed above in claim 1. However, Sarangapani does not explicitly disclose wherein the gas-occlusive layer comprises one or more filters configured to allow communication of therapeutic gas out of the interior volume through the one or more second openings and restrict communication of exudate out of the interior volume through the one or more second openings.
Adie teaches wherein the gas-occlusive layer comprises one or more filters configured to allow communication of therapeutic gas out of the interior volume through the one or more second openings and restrict communication of exudate out of the interior volume through the one or more second openings (a filter element (130) that is impermeable to liquids, but permeable to gases is provided to act as a liquid barrier, the filter element (130) may be molded into the port (150), or may be adhered to both the top of the cover layer (140) and bottom of the port (150) using an adhesive, see Paragraph [0163]).
Modified Sarangapani and Adie are analogous art because both deal with a wound dressing having a gas permeable filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the penetration of the gas occlusive layer of Sarangapani and further include a filter, as taught by Adie. Adie teaches the filter is 
Regarding claim 9, Sarangapani and Adie teaches all of the limitations as discussed above in claim 4 and Adie further teaches wherein at least one of the one or more filters (filter (130)) includes polytetrafluoroethylene or polyolefin (filter material of filter element (130) can include expanded polytetrafluoroethylene (PTFE), see Paragraph [0163]).
12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani and Adie, as applied in claim 4 above, and further in view of Hall (US 20100262095 A1).
Regarding claim 6, Sarangapani and Adie teaches all of the limitations as discussed above in claim 4. However, modified Sarangapani does not explicitly disclose wherein at least one of the one or more filters includes a pore size of approximately 0.05 to 0.15 micrometers.
Hall teaches wherein at least one of the one or more filters includes a pore size of approximately 0.05 to 0.15 micrometers (the filter (42) may be 0.1 micron, see Paragraph [0025]).
Modified Sarangapani and Hall are analogous art because both deal with a wound dressing having a gas permeable filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter of modified Sarangapani and further include wherein the filter pore size is approximately 0.05 to 0.15 micrometers, as taught by Hall. Hall teaches the pore size have the added advantage in that they may also prevent expulsion of bacteria to atmosphere in the reverse direction if for any reason this might occur (see Paragraph [0025]).
	Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani in view of Coulthard et al. (US 20100305490 A1), herein after referred to as “Coulthard”.
Regarding claim 10, Sarangapani teaches all of the limitations as discussed above in claim 1. However, Sarangapani does not explicitly disclose a liquid control layer having a plurality of perforations, the liquid control layer configured to be disposed between the manifold and the tissue to restrict communication of exudate toward the tissue.
Coulthard teaches a liquid control layer (interface layer (220)) having a plurality of perforations (may have an uneven, coarse, or jagged profile, see Paragraph [0051]), the liquid control layer configured to be disposed between the manifold and the tissue to restrict communication of exudate toward the tissue (interface layer (220) is disposed between the manifold (224) and the tissue (108), see Figure 2) (interface layer (220) draws exudate away from the wound, see Paragraph [0050]).
Sarangapani and Coulthard are analogous art because both deal with a wound dressing assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing assembly of Sarangapani and further include an interface layer positioned between the manifold and the tissue, as taught by Coulthard. Coulthard teaches an interface layer has many benefits for example can distribute reduce pressure to the tissue, functions to wick fluid away from the tissue site, and promote granulation at the tissue site, see Paragraph [0046-0051]). Also the uneven profile 
Regarding claim 18, Sarangapani teaches all of the limitations as discussed above in claim 1. However, Sarangapani does not explicitly disclose a patient-interface layer configured to be disposed below the manifold and in contact with the tissue, the patient- interface layer defining a plurality of openings configured to allow communication of therapeutic gas and exudate through the patient-interface layer.
Coulthard teaches a patient-interface layer (interface layer (220)) configured to be disposed below the manifold (disposed below manifold layer (224), see Figure 3) and in contact with the tissue (interface layer (220) is positioned at the tissue site (108), see Paragraph [0047]), the patient- interface layer defining a plurality of openings configured to allow communication of therapeutic gas and exudate through the patient-interface layer (interface layer (220) is an open cell reticulated foam having openings that would allow gas and exudate to flow through, see Paragraph [0049]).
Sarangapani and Coulthard are analogous art because both deal with a wound dressing assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing of Sarangapani and further include an interface player disposed below the manifold and in contact with the tissue, as taught by Coulthard. Coulthard teaches an interface layer has many benefits for example can distribute reduce pressure to the tissue, functions to wick fluid away from the tissue site, and promote granulation at the tissue site, see Paragraph [0046-0051]). 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (2/9/22)Examiner, Art Unit 3781